 

EXHIBIT 10.1

 

NOTE AND WARRANT PURCHASE AGREEMENT

 

This NOTE AND WARRANT PURCHASE AGREEMENT (this “Agreement”) is dated as of June
3, 2016, by and among NEPHROS, INC., a Delaware corporation (the “Company”), and
each purchaser identified on Schedule I attached hereto (each, including its
successors and assigns, a “Purchaser” and collectively, the “Purchasers”).

 

RECITALS

 

A. The Company and each Purchaser is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by Section
4(2) of the Securities Act of 1933, as amended (the “Securities Act”), and Rule
506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission under the Securities Act.

 

B. The Company desires to raise gross proceeds of not less than $500,000 (the
“Minimum Amount”) and up to $1,500,000 (the “Maximum Amount”) pursuant to the
issuance and sale of (i) 11% Unsecured Promissory Notes in substantially the
form attached hereto as Exhibit A (the “Notes”), and (ii) and five-year warrants
to purchase shares of the Company’s common stock, par value $0.001 per share
(the “Common Stock”), in substantially the form attached hereto as Exhibit B
(the “Warrants” and together with the Notes, the “Securities”).

 

C. Each Purchaser, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
(i) that aggregate principal amount of Notes set forth below such Purchaser’s
name on the signature page of this Agreement, and (ii) Warrants to acquire up to
two (2) shares of Common Stock for each dollar of principal amount of Notes
purchased by such Purchaser (rounded down to the nearest whole share) (the
shares of Common Stock issuable upon exercise of or otherwise pursuant to the
Warrants, collectively, the “Warrant Shares”).

 

D. The Company is offering the Securities on a “best efforts” basis.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchasers hereby
agree as follows:

 

ARTICLE I.
DEFINITIONS

 

In addition to the terms defined elsewhere in this Agreement, for all purposes
of this Agreement, the following terms shall have the meanings indicated in this
ARTICLE I:

 

“Action” means any action, suit, inquiry, notice of violation, proceeding
(including any partial proceeding such as a deposition) or investigation pending
or, to the Company’s Knowledge, threatened in writing against or affecting the
Company or any of its properties before or by any court, arbitrator,
governmental or administrative agency, regulatory authority (federal, state,
county, local or foreign), stock market, stock exchange or trading facility.

 



  

   

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, Controls, is controlled by or
is under common control with such Person, as such terms are used in and
construed under Rule 144. With respect to a Purchaser, any investment fund or
managed account that is managed on a discretionary basis by the same investment
manager as such Purchaser will be deemed to be an Affiliate of such Purchaser.

 

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

 

“Closing” means the Initial Closing and any Subsequent Closing(s), as
applicable.

 

“Closing Date” means the Initial Closing Date and any Subsequent Closing Date,
as applicable.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” has the meaning set forth in the Recitals, and also includes any
securities into which the Common Stock may hereafter be reclassified or changed.

 

“Company Deliverables” has the meaning set forth in Section 2.3(a).

 

“Company’s Knowledge” means with respect to any statement made to the knowledge
of a party, that the statement is based upon the actual knowledge of the
executive officers of such party having responsibility for the matter or matters
that are the subject of the statement.

 

“Disclosure Materials” means the SEC Reports together with this Agreement and
the Schedules to this Agreement (if any).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

 

“GAAP” means U.S. generally accepted accounting principles, as applied by the
Company on a consistent basis during the financial periods involved.

 

“Holder” means any person owning or having the right to acquire Registrable
Securities or any permitted transferee thereof.

 

“Initial Closing” means the first closing of the purchase and sale of the Notes
and the Warrants and in accordance with Section 2.2(a) hereof.

 

“Initial Closing Date” means the Business Day when all of the Transaction
Documents have been executed and delivered by the applicable parties thereto,
and all of the conditions set forth in Sections 2.1, 2.3, 2.3, 6.1 and 6.2
hereof are satisfied, or such other date as the parties may agree.

 

“Intellectual Property” has the meaning set forth in Section 3.1(o).

 



 2 

   

 

“Lien” means any lien, charge, claim, encumbrance, security interest, right of
first refusal, preemptive right or other restrictions of any kind.

 

“Material Adverse Effect” means any of (i) a material and adverse effect on the
legality, validity or enforceability of any Transaction Document, (ii) a
material and adverse effect on the results of operations, assets, prospects,
business or financial condition of the Company or any of its subsidiaries, taken
as a whole, or (iii) any material adverse impairment to the Company’s ability to
perform in any material respect on a timely basis its obligations under any
Transaction Document.

 

“Material Permits” has the meaning set forth in Section 3.1(m).

 

“New York Courts” means the state and federal courts sitting in the City of New
York, Borough of Manhattan.

 

“Note(s)” has the meaning set forth in the Preamble to this Agreement.

 

“Outside Date” means five Business Days following the date of this Agreement.

 

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

“Purchaser Deliverables” has the meaning set forth in Section 2.3(b).

 

“Registrable Securities” means the Warrant Shares and any shares of Common Stock
issued or issuable upon any stock split, dividend or other distribution,
recapitalization or similar event with respect to the foregoing; provided,
however, that securities shall only be treated as Registrable Securities if and
only for so long as they (i) have not been sold (A) pursuant to a registration
statement; (B) to or through a broker, dealer or underwriter in a public
distribution or a public securities transaction; and/or (C) in a transaction
exempt from the registration and prospectus delivery requirements of the
Securities Act under Section 4(a)(1) thereof so that all transfer restrictions
and restrictive legends with respect thereto, if any, are removed upon the
consummation of such sale; (ii) are held by a Holder (as defined below) or a
permitted transferee; and (iii) are not eligible for sale without volume
limitations pursuant to Rule 144 (or any successor thereto) under the Securities
Act.

 

“Required Approvals” has the meaning set forth in Section 3.1(e).

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” has the meaning set forth in Section 3.1(h).

 

“Securities” mean the Notes, the Warrants and the Warrant Shares issued pursuant
to this Agreement.

 



 3 

   

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Short Sales” include, without limitation, all “short sales” as defined in Rule
200 promulgated under Regulation SHO under the Exchange Act, whether or not
against the box, and all types of direct and indirect stock pledges, forward
sale contracts, options, puts, calls, short sales, swaps, “put equivalent
positions” (as defined in Rule 16a-1(h) under the Exchange Act) and similar
arrangements (including on a total return basis), and sales and other
transactions through non-US broker dealers or foreign regulated brokers.

 

“Subscription Amount” means with respect to each Purchaser, the aggregate amount
of principal of Notes purchased hereunder as indicated on such Purchaser’s
signature page to this Agreement next to the heading “Purchase Price
(Subscription Amount)”.

 

“Subsequent Closing” means the closing (if any) conducted following the Initial
Closing and in accordance with Section 2.2(b) hereof.

 

“Subsequent Closing Date” means the date of any Subsequent Closing, which shall
be on the Trading Day on which all of the Transaction Documents have been
executed and delivered by the applicable parties thereto, and all conditions
precedent to (i) the Subsequent Purchasers’ obligations to pay their
Subscription Amount and (ii) the Company’s obligations to deliver the Notes and
Warrants, in each case, have been satisfied or waived.

 

“Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Notes, the Warrants and any other documents or agreements
executed in connection with the transactions contemplated hereunder.

 

“Warrants” has the meaning set forth in the Preamble to this Agreement.

 

ARTICLE II.
PURCHASE AND SALE

 

2.1 Purchase and Sale of Notes and Warrants. Subject to the terms and conditions
set forth in this Agreement, each Purchaser shall, severally and not jointly,
purchase from the Company such principal amount of Notes as indicated below such
Purchaser’s name on the signature page of this Agreement in consideration of
such Purchaser’s Subscription Amount. In addition, each Purchase shall receive a
Warrant to purchase two (2) Warrant Shares for each dollar of principal amount
of Notes purchased by such Purchaser, rounded down to the nearest whole Warrant
Share. The Warrants shall have an initial exercise price equal to $0.30 per
share (subject to adjustment as provided therein) and shall be exercisable at
any time on or prior to the fifth anniversary of the date of issuance.

 



 4 

   

 

2.2 Closings.

 

(a) On the Initial Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company agrees to sell, and the
Purchasers, severally and not jointly, agree to purchase Notes and Warrants
resulting in at least the Minimum Amount, but not exceeding the Maximum Amount.
The Initial Closing shall occur remotely by facsimile transmission or other
electronic means as the parties may mutually agree. Upon satisfaction or waiver
of all conditions to the Closing, each Purchaser’s funds shall be deemed
released to the Company. Interest, if any, that has accrued with respect to the
Subscription Amount while in escrow shall also be distributed to the Company at
the Closing and the Purchaser will have no right to such interest, even if there
is no Closing. If the Closing does not occur prior to 11:59 p.m. EDT on the
Outside Date, the Company shall, on the Business Day immediately following the
Outside Date, return to each Purchaser its Subscription Amount pursuant to the
wire instructions provided by each Purchaser from which such funds were
received, without any deduction therefrom.

 

(b) Following the Initial Closing Date and for a period of fifteen (15) days
thereafter, the Company may sell, on the same terms and conditions as those
contained in this Agreement, additional Notes and Warrants to one or more
Purchasers (each such additional Purchaser, and “Additional Purchaser”),
provided, that, the aggregate amount of Notes and Warrants sold at all Closings
shall not exceed the Maximum Amount. Each Additional purchaser that subscribes
to the Subsequent Closing shall be required to become a party to this Agreement
by executing and delivering a counterpart signature page hereto, and shall
otherwise be deemed a ‘Purchaser” for purposes of this Agreement.

 

(c) At or prior to each Closing, each Purchaser must complete and return a duly
executed, unaltered copy of this Agreement (including without limitation the
completed Accredited Investor Questionnaire, included as Exhibit C hereto) to
the Company. The Company retains complete discretion to accept or reject any
subscription unless and until the Company executes a counterpart to this
Agreement that includes such Purchaser’s signature. On or prior to the
applicable Closing Date, each Purchaser shall deposit the amount of readily
available funds equal to such Purchaser’s Subscription Amount into the Company’s
account described on Exhibit D attached hereto by wire transfer of immediately
available funds. The Company shall hold such funds pending the Closing.

 

(d) The Company shall deliver, or cause to be delivered, a certificate or
certificates, registered in such name or names as each Purchaser may designate,
representing the Notes and Warrants purchased by such Purchaser hereunder as
soon as practical after the applicable Closing, and in any event within five
Business Days, to the Purchaser’s mailing address indicated on the signature
page hereto.

 

2.3 Closing Deliveries.

 

(a) On or prior to each Closing, the Company shall issue, deliver or cause to be
delivered to each applicable Purchaser the following (collectively, the “Company
Deliverables”):

 

(i) this Agreement, duly executed by the Company;

 

(ii) a Note, executed by the Company and registered in the name of the
Purchaser; and

 

(iii) a Warrant, executed by the Company and registered in the name of such
Purchaser, pursuant to which such Purchaser shall have the right to acquire two
(2) shares of Common Stock for each dollar principal amount of Notes purchased
by such Purchaser, rounded down to the nearest whole share, on the terms set
forth therein.

 



 5 

   

 

(b) On or prior to each Closing, each applicable Purchaser shall deliver or
cause to be delivered to the Company the following (the “Purchaser
Deliverables”):

 

(i) this Agreement, duly executed by such Purchaser;

 

(ii) its Subscription Amount, in United States dollars and in immediately
available funds, in the amount set forth as the “Purchase Price” indicated below
such Purchaser’s name on the applicable signature page hereto by wire transfer
to an account designated in writing by the Company for such purpose, as set
forth on Exhibit D attached hereto; and

 

(iii) a fully completed and duly executed Accredited Investor Questionnaire in
the form attached hereto as Exhibits C.

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby represents
and warrants to the Purchasers that, except as set forth in the Schedules
delivered herewith:

 

(a) Subsidiaries. Except as described in the SEC Reports, the Company has no
direct or indirect subsidiaries.

 

(b) Organization and Qualification. The Company is an entity duly incorporated
or otherwise organized, validly existing and in good standing under the laws of
the State of Delaware, with the requisite power and authority to own or lease
and use its properties and assets and to carry on its business as currently
conducted. The Company is not in violation of any of the provisions of its
certificate of incorporation, bylaws or other organizational or charter
documents. The Company is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, could not have or reasonably be expected to have,
individually or in the aggregate, resulted in a Material Adverse Effect, and no
Action has been instituted in any such jurisdiction revoking, limiting or
curtailing or seeking to revoke, limit or curtail such power and authority or
qualification.

 

(c) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents to which it is a party and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of each of the Transaction Documents to which it is a party by the
Company and the consummation by it of the transactions contemplated hereby and
thereby (including, but not limited to, the sale and delivery of the Securities
and the subsequent issuance of the Warrant Shares upon exercise of the Warrants)
have been duly authorized by all necessary corporate action on the part of the
Company, and no further corporate action is required by the Company, its Board
of Directors or its stockholders in connection therewith other than in
connection with the Required Approvals. Each of the Transaction Documents to
which it is a party has been (or upon delivery will have been) duly executed by
the Company and is, or when delivered in accordance with the terms hereof, will
constitute the valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of, creditors’ rights and remedies or by other equitable principles of general
application.

 



 6 

   

 

(d) No Conflicts. The execution, delivery and performance by the Company of the
Transaction Documents to which it is a party and the consummation by the Company
of the transactions contemplated hereby or thereby (including, without
limitation, the issuance of the Securities and the reservation for issuance and
issuance of the Warrant Shares) do not and will not (i) conflict with or violate
any provision of the Company’s certificate of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of the Company or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
debt or otherwise) to which the Company is a party or by which any property or
asset of the Company is bound or affected, or (iii) subject to the Required
Approvals, conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations and the rules and regulations, assuming
the correctness of the representations and warranties made by the Purchasers
herein), or by which any property or asset of the Company is bound or affected,
except in the case of clauses (ii) and (iii), such as would not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents (including
the issuance of the Securities), other than (i) the filing with the Commission
of one or more registration statements in accordance with the requirements of
ARTICLE IV hereof, (ii) filings required by applicable state securities laws,
(iii) the filing of a Notice of Sale of Securities on Form D with the Commission
under Regulation D of the Securities Act, (iv) the filings required in
accordance with Section 5.2 of this Agreement and (v) those that have been made
or obtained prior to the date of this Agreement (collectively, the “Required
Approvals”).

 

(f) Issuance of the Securities. The Warrants have been duly authorized and, when
issued and paid for in accordance with the terms of the Transaction Documents,
will be duly and validly issued, free and clear of all Liens, other than
restrictions on transfer provided for in the Transaction Documents or imposed by
applicable securities laws, and shall not be subject to preemptive or similar
rights of stockholders. The Warrant Shares issuable upon exercise of the
Warrants have been duly authorized and, when issued and paid for in accordance
with the terms of the Transaction Documents and the Warrants, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens, other
than restrictions on transfer provided for in the Transaction Documents or
imposed by applicable securities laws, and shall not be subject to preemptive or
similar rights of stockholders. The Company shall, so long as any of the
Warrants are outstanding, take all action reasonably necessary to reserve and
keep available out of its authorized and unissued capital stock, solely for the
purpose of effecting the exercise of the Warrants, 100% of the Warrant Shares
issuable upon exercise of the Warrants.

 



 7 

   

 

(g) Capitalization. The number of shares and type of all authorized, issued and
outstanding capital stock, options and other securities of the Company (whether
or not presently convertible into or exercisable or exchangeable for shares of
capital stock of the Company) has been set forth in the SEC Reports and has
changed since the date of such SEC Reports only to reflect stock option and
warrant exercises that do not, individually or in the aggregate, have a material
affect on the issued and outstanding capital stock, options and other
securities. Except as specified in the SEC Reports or as contemplated by the
Transaction Documents: (i) there are no outstanding debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or by which the Company is or
may become bound; (ii) there are no financing statements securing obligations in
any material amounts, either singly or in the aggregate, filed in connection
with the Company; (iii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; and (iv) the Company has no liabilities or obligations required
to be disclosed in the SEC Reports (as defined herein) but not so disclosed in
the SEC Reports, other than those incurred in the ordinary course of the
Company’s businesses and which, individually or in the aggregate, do not or
would not have a Material Adverse Effect.

 

(h) SEC Reports. The Company has filed all reports, schedules, forms, statements
and other documents required to be filed by it under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Reports prior to the expiration
of any such extension. As of their respective dates, or to the extent corrected
by a subsequent restatement or other amendment, the Company’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2015, and all other reports of
the Company filed with the Commission pursuant to the Exchange Act from January
1, 2016 through the date of this Agreement (including the exhibits thereto and
documents incorporated by reference therein, being collectively referred to
herein as the “SEC Reports”) complied in all material respects with the
requirements of the Exchange Act, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

 

(i) Financial Statements. The financial statements of the Company included in
the SEC Reports comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing (or to the extent corrected by a
subsequent restatement). Such financial statements have been prepared in
accordance with GAAP applied on a consistent basis during the periods involved,
except as may be otherwise specified in such financial statements or the notes
thereto and except that unaudited financial statements may not contain all
footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company of and for the dates thereof and the results
of operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, year-end audit adjustments. All material
agreements to which the Company is a party or to which the property or assets of
the Company are subject are included as part of or specifically identified in
the SEC Reports.

 



 8 

   

 

(j) Material Changes. Since the date of the latest audited financial statements
included within the SEC Reports and except as disclosed in a subsequent SEC
Report filed prior to the date of this Agreement, (i) there have been no events,
occurrences or developments that have had or that could reasonably be expected
to result, either individually or in the aggregate, in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables, accrued expenses and other liabilities
incurred in the ordinary course of business consistent with past practice and
(B) liabilities not required to be reflected in the Company’s financial
statements pursuant to GAAP or required to be disclosed in filings made with the
Commission, (iii) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders or purchased,
redeemed or made any agreements to purchase or redeem any shares of its capital
stock (other than in connection with repurchases of unvested stock issued to
employees of the Company), and (iv) there has not been any material change or
amendment to, or any waiver of any material right under, any contract under
which the Company or any of their assets is bound or subject.

 

(k) Litigation. There is no Action which (i) adversely affects or challenges the
legality, validity or enforceability of any of the Transaction Documents or the
Securities or (ii) except as specifically disclosed in the SEC Reports, would,
if there were an unfavorable decision, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect.

 

(l) Compliance. The Company is not (i) in default under or in violation of (and
no event has occurred that has not been waived that, with notice or lapse of
time or both, would result in a default by the Company), nor has the Company
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) in
violation of any order of any court, arbitrator or governmental body having
jurisdiction over the Company or its properties or assets, or (iii) in violation
of, or in receipt of notice that it is in violation of, any statute, rule or
regulation of any governmental authority applicable to the Company, except in
each case as could not, individually or in the aggregate, have or reasonably be
expected to result in a Material Adverse Effect.

 

(m) Regulatory Permits. The Company possesses all certificates, authorizations
and permits issued by the appropriate federal, state, local or foreign
regulatory authorities necessary to conduct its business as described in the SEC
Reports, except where the failure to possess such permits, individually or in
the aggregate, has not and could not reasonably be expected to result in a
Material Adverse Effect (“Material Permits”), and the Company has not received
any notice of proceedings relating to the revocation or modification of any such
Material Permits.

 

(n) Title to Assets. Except for property that is specifically the subject of,
and covered by, other representations and warranties as to ownership or title
contained herein, the Company has good and marketable title in all personal
property owned by it that is material to its business, in each case free and
clear of all Liens, except for Liens as do not materially affect the value of
such property and do not materially interfere with the use made and proposed to
be made of such property by the Company and Liens for the payment of federal,
state or other taxes, the payment of which is neither delinquent nor subject to
penalties.

 



 9 

   

 

(o) Intellectual Property. The Company owns, possesses, licenses or has other
rights to use all foreign and domestic patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, technology, Internet domain names, know-how
and other intellectual property (collectively, the “Intellectual Property”)
necessary for the conduct of its business as now conducted or as proposed to be
conducted. Except as set forth in the SEC Reports and except where such
violations or infringements would not reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect, (i) to the
Company’s Knowledge, there are no rights of third parties to any such
Intellectual Property; (ii) to the Company’s Knowledge, there is no infringement
by third parties of any such Intellectual Property; (iii) there is no pending
or, to the Company’s Knowledge, threatened Action challenging the Company’s
rights in or to any such Intellectual Property, and the Company is unaware of
any facts which would form a reasonable basis for any such Action; (iv) there is
no pending or, to the Company’s Knowledge, threatened Action challenging the
validity or scope of any such Intellectual Property; and (v) there is no pending
or, to the Company’s Knowledge, threatened Action that the Company infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary rights of others, and the Company is unaware of any other fact which
would form a reasonable basis for any such Action.

 

(p) Insurance. The Company is insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses and location in which the Company is engaged.
The Company does not have any knowledge that it will be unable to renew its
existing insurance coverage for the Company as and when such coverage expires or
to obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.

 

(q) Transactions With Affiliates and Employees. Except as set forth in the SEC
Reports or reported on a Form 3, 4 or 5 filed with the Commission, in either
case at least ten days prior to the date hereof, and except as disclosed on
Schedule 3.1(q), none of the executive officers, directors or employees of the
Company is presently a party to any transaction with the Company (other than for
ordinary course services as employees, officers or directors), including any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such executive officer, director
or employee or, to the Company’s Knowledge, any corporation, partnership, trust
or other entity in which any such officer, director, or employee has a
substantial interest or is an officer, director, trustee or partner.

 

(r) Internal Controls; Disclosure Controls. The Company maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the SEC Reports, the Company maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) under the
Exchange Act) that are effective in ensuring that information required to be
disclosed by the Company in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the rules and forms of the Commission, including, without
limitation, controls and procedures designed to ensure that information required
to be disclosed by the Company in the reports that it files or submits under the
Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer or officers and its principal
financial officer or officers, as appropriate, to allow timely decisions
regarding required disclosure.

 



 10 

   

 

(s) Private Placement. Assuming the accuracy of the Purchasers’ representations
and warranties set forth in Section 3.2 of this Agreement, no registration under
the Securities Act is required for the offer and sale of the Securities by the
Company to the Purchasers under the Transaction Documents. Other than each of
the Purchasers (with respect to the Warrant Shares), no Person has any right to
cause the Company to effect the registration under the Securities Act of any
securities of the Company other than those securities which are currently
registered on an effective registration statement on file with the Commission.
Neither the Company, nor any of its Affiliates, nor any Person acting on its or
their behalf has conducted any “general solicitation” or “general advertising”
(as those terms are used in Regulation D) in connection with the offer or sale
of any of the Securities.

 

3.2 Representations and Warranties of the Purchasers. Each Purchaser hereby, for
itself and for no other Purchaser, represents and warrants as of the date hereof
and as of the Closing Date to the Company as follows:

 

(a) Organization; Authority. If such Purchaser is not a natural person, (i) such
Purchaser is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization with the requisite
corporate or partnership power and authority to enter into and to consummate the
transactions contemplated by the applicable Transaction Documents and otherwise
to carry out its obligations hereunder and thereunder, and (ii) the execution,
delivery and performance by such Purchaser of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate or, if such
Purchaser is not a corporation, such partnership, limited liability company or
other applicable like action, on the part of such Purchaser. This Agreement has
been duly executed by such Purchaser, and when delivered by such Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of such Purchaser, enforceable against it in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.

 

(b) Investment Intent. Such Purchaser understands that the Securities are
“restricted securities” and have not been registered under the Securities Act or
any applicable state securities law and is acquiring the Securities and, upon
exercise of the Warrants, will acquire the Warrant Shares issuable upon exercise
thereof as principal for its own account and not with a view to, or for
distributing or reselling such Securities or any part thereof in violation of
the Securities Act or any applicable state securities laws. Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business. Such
Purchaser does not presently have any agreement, plan or understanding, directly
or indirectly, with any Person to distribute or effect any distribution of any
of the Securities (or any securities which are derivatives thereof) to or
through any person or entity. Such Purchaser is not a registered broker-dealer
under Section 15 of the Exchange Act or an entity engaged in a business that
would require it to be so registered as a broker-dealer.

 



 11 

   

 

(c) Purchaser Status. At the time such Purchaser was offered the Securities, it
was, and at the date hereof it is, and on each date on which it exercises the
Warrants it will be, an “accredited investor” as defined in Rule 501(a) under
the Securities Act.

 

(d) General Solicitation. Such Purchaser is not purchasing the Securities as a
result of any advertisement, article, notice or other communication regarding
the Securities published in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general advertisement. Such Purchaser represents that it has a pre-existing
relationship with the Company.

 

(e) Experience of Such Purchaser. Such Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. Such Purchaser is able to bear the economic
risk of an investment in the Securities and, at the present time, is able to
afford a complete loss of such investment.

 

(f) Access to Information. Such Purchaser acknowledges that it has had the
opportunity to review the Disclosure Materials and has been afforded (i) the
opportunity to ask such questions as it has deemed necessary of, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment. Neither such inquiries nor
any other investigation conducted by or on behalf of such Purchaser or its
representatives or counsel shall modify, amend or affect such Purchaser’s right
to rely on the Company’s representations and warranties contained in the
Transaction Documents.

 

(g) Independent Investment Decision. Such Purchaser has independently evaluated
the merits of its decision to purchase Securities pursuant to the Transaction
Documents, and such Purchaser confirms that it has not relied on the advice of
any other Purchaser’s business and/or legal counsel in making such decision.
Such Purchaser understands that nothing in this Agreement or any other materials
presented by or on behalf of the Company to the Purchaser in connection with the
purchase of the Securities constitutes legal, tax or investment advice. Such
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities.

 

(h) Reliance on Exemptions. Such Purchaser understands that the Securities being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Purchaser’s
compliance with, the representations, warranties, agreements, acknowledgements
and understandings of such Purchaser set forth herein in order to determine the
availability of such exemptions and the eligibility of such Purchaser to acquire
the Securities.

 



 12 

   

 

(i) No Governmental Review. Such Purchaser understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.

 

ARTICLE IV.
REGISTRATION RIGHTS

 

4.1 Piggy-Back Registration. If at any time during the term of the Warrants
there is not an effective registration statement under the Securities Act
covering the resale of all of the Registrable Securities and the Company shall
determine to prepare and file with the Commission a registration statement
relating to an offering for the account of others under the Securities Act of
any of its equity securities, other than on Form S-4 or Form S-8 (each as
promulgated under the Securities Act) or their then equivalents relating to
equity securities to be issued solely in connection with any acquisition of any
entity or business or equity securities issuable in connection with the stock
option or other employee benefit plans, then the Company shall send to each
Holder a written notice of such determination and, if within 15 days after the
date of such notice, any such Holder shall so request in writing, the Company
shall include in such registration statement all or any part of such Registrable
Securities such Holder requests to be registered, subject to customary
underwriter cutbacks applicable to all holders of registration rights and any
limitations imposed by applicable law.

 

4.2 Registration Procedures. In connection with the Company’s registration
obligations set forth in Section 4.1 above, the Purchaser shall cooperate with
the Company, as requested by the Company, in connection with the preparation and
filing of any registration statement hereunder. The Purchaser shall provide the
Company with such other information that the Company may reasonably require the
Purchaser to promptly furnish in writing to the Company as may be required in
connection with such registration including, without limitation, all such
information as may be requested by the Commission or FINRA or any state
securities commission and all such information regarding the Purchaser, the
Registrable Securities held by the Purchaser and the intended method of
disposition of the Registrable Securities. The Purchaser agrees to provide such
information requested in connection with such registration within five (5)
Business Days after receiving such written request. The Company shall not be
responsible for any delays in filing or obtaining or maintaining the
effectiveness of the registration statement caused by any Purchaser’s failure to
timely provide such information requested by the Company.

 

4.3 Registration Expenses. All fees and expenses of the Company incident to the
performance of or compliance with Section 4.1 hereof by the Company shall be
borne by the Company.

 

4.4 Cutback. In connection with filing the registration statement pursuant to
Section 4.1 hereof, the obligations of the Company set forth in this ARTICLE IV
are subject to any limitations on the Company’s ability to register the full
complement of such shares in accordance with Rule 415 under the Securities Act
or other regulatory limitations. To the extent the number of such shares that
can be registered is limited, the Company shall file a subsequent registration
agreement that will provide, among other things, that the Company will use its
commercially reasonable efforts to register additional tranches of Registrable
Securities as soon as permissible thereafter under applicable laws, rules and
regulations so that all of such Registrable Securities are registered as soon as
reasonably practicable.

 



 13 

   

 

4.5 Sales by Purchasers. The Purchaser shall sell any and all Registrable
Securities (as defined below) in compliance with applicable prospectus delivery
requirements, if any, or otherwise in compliance with the requirements for an
exemption from registration under the Securities Act and the rules and
regulations promulgated thereunder. The Purchaser shall not take any action with
respect to any distribution deemed to be made pursuant to the registration
statement, which would constitute a violation of Regulation M under the Exchange
Act or any other applicable rule, regulation or law. The Purchaser will not make
any sale, transfer or other disposition of the Securities in violation of
federal or state securities or “blue sky” laws and regulations.

 

4.6 Waivers. With the written consent of the Company and the Holders holding at
least a majority of the Registrable Securities that are then outstanding, any
provision of this ARTICLE IV may be waived (either generally or in a particular
instance, either retroactively or prospectively and either for a specified
period of time or indefinitely) or amended, which waiver shall be applicable to
all Holders, and shall be deemed to have been consented to by all Holders. Upon
the effectuation of each such waiver or amendment, the Company shall promptly
give written notice thereof to the Holders, if any, who have not previously
received notice thereof or consented thereto in writing.

 

ARTICLE V.

OTHER AGREEMENTS OF THE PARTIES

 

5.1 Transfers; Certificates.

 

(a) Compliance with Laws. Notwithstanding any other provision of this Agreement,
each Purchaser covenants that the Securities may be disposed of only pursuant to
an effective registration statement under, and in compliance with the
requirements of, the Securities Act, or pursuant to an available exemption from,
or in a transaction not subject to, the registration requirements of the
Securities Act, and in compliance with any applicable state and federal
securities laws. In connection with any transfer of the Securities other than
(i) pursuant to an effective registration statement, (ii) to the Company, (iii)
to an Affiliate of a Purchaser, or (iv) pursuant to Rule 144 (provided that the
Purchaser provides the Company with reasonable assurances (in the form of seller
and broker representation letters or an opinion of counsel, as appropriate) that
the securities may be sold pursuant to such rule) or Rule 144A, except as
otherwise provided herein, the Company may require the transferor thereof to
provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Securities under the
Securities Act. As a condition of transfer, any such transferee shall agree in
writing to be bound by the terms of this Agreement and shall have the rights of
a Purchaser under this Agreement, including ARTICLE IV hereof.

 



 14 

   

 

(b) Legends. Certificates evidencing the Securities shall bear any legend as
required by the “blue sky” laws of any applicable state and a restrictive legend
in substantially the following form:

 

[NEITHER] THESE SECURITIES [NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES] HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR
THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY.

 

(c) Acknowledgement. Each Purchaser hereunder acknowledges its primary
responsibilities under the Securities Act and accordingly will not sell any of
the Securities or any interest therein without complying with the requirements
of the Securities Act. While a registration statement under the Securities Act
remains effective, each Purchaser hereunder may sell the Warrant Shares in
accordance with the plan of distribution contained in such registration
statement and if it does so it will comply therewith and with the related
prospectus delivery requirements unless an exemption therefrom is available.

 

5.2 Form D and Blue Sky. The Company agrees to file a Form D with respect to the
sale of the Securities as required under Regulation D and, upon request from any
Purchaser, to provide a copy thereof to such Purchaser promptly after such
filing. The Company shall make all filings and reports relating to the offer and
sale of the Securities required under applicable securities or “Blue Sky” laws
of the states of the United States following the Closing Date.

 

5.3 Use of Proceeds. The Company intends to use the net proceeds resulting from
the sale of the Securities for general corporate purposes, which may include
working capital, sales and marketing expenditures, capital expenditures,
research and development expenditures, acquisitions of new technologies or
businesses that are complementary to our current technologies or business focus,
and investments. As of the date of this Agreement, the Company cannot specify
with certainty all of the particular uses of the net proceeds from the sale of
the Securities. As a result, Purchasers acknowledge that the Company’s
management will retain broad discretion in the allocation and use of such
proceeds.

 

5.4 Sales and Confidentiality After the Date Hereof. Such Purchaser shall not,
and shall cause its Affiliates not to, engage, directly or indirectly, in any
transactions in the securities of the Company (including, without limitation,
any Short Sales) during the period from the date hereof until such time as (i)
the transactions contemplated by this Agreement are first publicly announced or
(ii) this Agreement is terminated in full pursuant to Section 7.13.

 



 15 

   

 

5.5 Equal Treatment of Purchasers. No consideration shall be offered or paid to
any Person to amend or consent to a waiver or modification of any provision of
any of the Transaction Documents unless the same consideration is also offered
to all of the parties to the Transaction Documents. For clarification purposes,
this provision constitutes a separate right granted to each Purchaser by the
Company and negotiated separately by each Purchaser, and is intended for the
Company to treat the Purchasers as a class and shall not in any way be construed
as the Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of the Securities or otherwise.

 

ARTICLE VI.

CONDITIONS PRECEDENT TO CLOSING

 

6.1 Conditions Precedent to the Obligations of the Purchasers to Purchase
Securities. The obligation of each Purchaser to acquire Notes and Warrants at
each Closing is subject to the fulfillment to such Purchaser’s satisfaction, on
or prior to the applicable Closing Date, of each of the following conditions,
any of which may be waived by such Purchaser (as to itself only):

 

(a) Representations and Warranties. The representations and warranties of the
Company contained herein shall be true and correct in all material respects
(except that representations and warranties that are qualified by materiality or
Material Adverse Effect shall be true and correct in all respects) as of the
date when made and as of the Closing Date, as though made on and as of such
date, except for representations and warranties that speak as of a specific date
which shall be true and correct in all material respects as of such date;

 

(b) Performance. The Company shall have performed, satisfied and complied in all
material respects with all covenants, agreements and conditions required by the
Transaction Documents to be performed, satisfied or complied with by it at or
prior to the Closing;

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

 

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Securities, all of which shall
be and remain so long as necessary in full force and effect;

 

(e) Adverse Changes. Since the date of execution of this Agreement, no event or
series of events shall have occurred that has resulted or reasonably could
result in a Material Adverse Effect, nor shall a banking moratorium been
declared by either the United States or New York State authorities nor shall
there have occurred any material outbreak or escalation of hostilities or other
national or international calamity of such magnitude in its effect on, or any
material adverse change in, any financial market which, in each case, in the
reasonable judgment of each Purchaser, makes it impractical or inadvisable to
purchase the Notes and Warrants at the Closing;

 

(f) Company Deliverables. The Company shall have delivered the Company
Deliverables in accordance with Section 2.3(a); and

 



 16 

   

 

(g) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 7.13 herein.

 

6.2 Conditions Precedent to the Obligations of the Company to Sell Securities.
The Company’s obligation to sell and issue the Notes and Warrants at each
Closing is subject to the fulfillment to the satisfaction of the Company on or
prior to applicable Closing Date of the following conditions, any of which may
be waived by the Company:

 

(a) Representations and Warranties. The representations and warranties made by
the Purchasers in Section 3.2 hereof shall be true and correct in all material
respects (except that representations and warranties that are qualified by
materiality or Material Adverse Effect shall be true and correct in all
respects) as of the date when made, and as of the Closing Date as though made on
and as of such date, except for representations and warranties that speak as of
a specific date which shall be true and correct in all material respects as of
such date;

 

(b) Performance. The Purchasers shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Purchasers at or prior to the Closing Date;

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction that prohibits the
consummation of any of the transactions contemplated by the Transaction
Documents;

 

(d) Consents. The Company shall have obtained in a timely fashion any and all
consents, permits, approvals, registrations and waivers necessary or appropriate
for consummation of the purchase and sale of the Securities, all of which shall
be and remain so long as necessary in full force and effect;

 

(e) Purchasers Deliverables. Each Purchaser shall have delivered its Purchaser
Deliverables in accordance with Section 2.3(b); and

 

(f) Termination. This Agreement shall not have been terminated as to such
Purchaser in accordance with Section 7.13 herein.

 

ARTICLE VII.
MISCELLANEOUS

 

7.1 Fees and Expenses. The Company and the Purchasers shall each pay the fees
and expenses of their respective advisers, counsel, accountants and other
experts, if any, and all other expenses incurred by such party in connection
with the negotiation, preparation, execution, delivery and performance of this
Agreement.

 

7.2 Entire Agreement. The Transaction Documents, together with the Exhibits and
Schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements, understandings,
discussions and representations, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules. At or after the Closing, and without further consideration, the
Company and the Purchasers will execute and deliver to the other such further
documents as may be reasonably requested in order to give practical effect to
the intention of the parties under the Transaction Documents.

 



 17 

   

 

7.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of (a) the date of transmission, if such
notice or communication is delivered via facsimile (provided the sender receives
a machine-generated confirmation of successful transmission) at the facsimile
number specified in this Section prior to 5:00 p.m. (New York City time) on a
Business Day, (b) the next Business Day after the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number
specified in this Section on a day that is not a Business Day or later than 5:00
p.m. (New York City time) on any Business Day, (c) the Business Day following
the date of mailing, if sent by U.S. nationally recognized overnight courier
service with next day delivery specified, or (d) upon actual receipt by the
party to whom such notice is required to be given. The address for such notices
and communications shall be as follows:

 

  If to the Company: Nephros, Inc.     41 Grand Avenue     River Edge,
NJ  07661       Telephone No.: (201) 343-5202     Facsimile No.: (201) 343-5207
    Attention:  President         With a copy to: Fredrikson & Byron, P.A.    
200 South Sixth Street, Suite 4000     Minneapolis, MN 55402     Telephone No.:
(612) 492-7000     Facsimile No.: (612) 492-7077     Attention: Christopher J.
Melsha, Esq.         If to a Purchaser: To the address set forth under such
Purchaser’s name on the signature page hereof;

 

or such other address as may be designated in writing hereafter, in the same
manner, by such Person.

 

7.4 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed, in the
case of an amendment, by the Company and each of the Purchasers or, in the case
of a waiver, by the party against whom enforcement of any such waiver is sought.
No such amendment, modification or waiver shall be valid or binding unless it
expressly states that it intends to amend or modify, or waive a right under,
this Agreement and specifies the provisions intended to be amended, modified or
waived. Any such amendment, modification or waiver shall be effective only in
the specific instance and for the purpose for which it was given. Without
limiting the foregoing, no waiver of any default with respect to any provision,
condition or requirement of this Agreement shall be deemed to be a continuing
waiver in the future or a waiver of any subsequent default or a waiver of any
other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right. No consideration shall be offered or paid to any
Purchaser to amend or consent to a waiver or modification of any provision of
any Transaction Document unless the same consideration is also offered to all
Purchasers who then hold Securities.

 



 18 

   

 

7.5 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.

 

7.6 Successors and Assigns. The provisions of this Agreement shall inure to the
benefit of and be binding upon the parties and their successors and permitted
assigns. This Agreement, or any rights or obligations hereunder, may not be
assigned by the Company without the prior written consent of the Purchasers. Any
Purchaser may assign its rights hereunder in whole or in part to any Person to
whom such Purchaser assigns or transfers any Securities in compliance with this
Agreement and applicable law, provided such transferee shall agree in writing to
be bound, with respect to the transferred Securities, by the terms and
conditions of this Agreement that apply to the “Purchasers.”

 

7.7 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

 

7.8 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that all Actions concerning the interpretations, enforcement and defense
of the transactions contemplated by this Agreement and any other Transaction
Documents (whether brought against a party hereto or its respective Affiliates,
employees or agents) shall be commenced exclusively in the New York Courts. Each
party hereto hereby irrevocably submits to the exclusive jurisdiction of the New
York Courts for the adjudication of any dispute hereunder or in connection
herewith or with any transaction contemplated hereby or discussed herein
(including with respect to the enforcement of any of the Transaction Documents),
and hereby irrevocably waives, and agrees not to assert in any Action, any claim
that it is not personally subject to the jurisdiction of any such New York
Court, or that such Action has been commenced in an improper or inconvenient
forum. Each party hereto hereby irrevocably waives personal service of process
and consents to process being served in any such Action by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY. If either party shall commence a Action to endorse any provisions of a
Transaction Document, then the prevailing party in such Action shall be
reimbursed by the other party for its reasonable attorney’s fees and other
reasonable costs and expenses incurred with the investigation preparation and
prosecution of such Action.

 



 19 

   

 

7.9 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile signature page were an original thereof.

 

7.10 Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

7.11 Replacement of Securities. If any certificate or instrument evidencing any
Securities is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company and the transfer agent for such Securities of such loss, theft or
destruction and the execution by the holder thereof of a customary lost
certificate affidavit of that fact and an agreement to indemnify and hold
harmless the Company and any such transfer agent for any losses in connection
therewith or, if required by any transfer agent, a bond in such form and amount
as is reasonably required by such transfer agent. The applicants for a new
certificate or instrument under such circumstances shall also pay any reasonable
third-party costs associated with the issuance of such replacement Securities.
If a replacement certificate or instrument evidencing any Securities is
requested due to a mutilation thereof, the Company may require delivery of such
mutilated certificate or instrument as a condition precedent to any issuance of
a replacement.

 



 20 

   

 

7.12 Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under any Transaction Document are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under any
Transaction Document. The decision of each Purchaser to purchase Securities
pursuant to the Transaction Documents has been made by such Purchaser
independently of any other Purchaser and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Purchaser or by any agent or employee of any other Purchaser, and no
Purchaser and any of its agents or employees shall have any liability to any
other Purchaser (or any other Person) relating to or arising from any such
information, materials, statement or opinions. Nothing contained herein or in
any Transaction Document, and no action taken by any Purchaser pursuant thereto,
shall be deemed to constitute the Purchasers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Purchasers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Documents. Each
Purchaser acknowledges that no other Purchaser has acted as agent for such
Purchaser in connection with making its investment hereunder and that no
Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under the
Transaction Documents. Each Purchaser shall be entitled to independently protect
and enforce its rights, including without limitation the rights arising out of
this Agreement or out of the other Transaction Documents, and it shall not be
necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose. The Company acknowledges that each of the
Purchasers has been provided with the same Transaction Documents for the purpose
of closing a transaction with multiple Purchasers and not because it was
required or requested to do so by any Purchaser. The Company’s obligations to
each Purchaser under this Agreement are identical to its obligations to each
other Purchaser other than such differences resulting solely from the number of
Securities purchased by such Purchaser, but regardless of whether such
obligations are memorialized herein or in another agreement between the Company
and a Purchaser.

 

7.13 Termination. This Agreement may be terminated and the sale and purchase of
the Securities abandoned at any time prior to the Closing by either the Company
or any Purchaser (with respect to itself only) upon written notice to the other,
if the Closing has not been consummated on or prior to 5:00 p.m. (New York City
time) on the Outside Date; provided, however, that the right to terminate this
Agreement under this Section 7.13 shall not be available to any Person whose
failure to comply with its obligations under this Agreement has been the cause
of or resulted in the failure of the Closing to occur on or before such time.
Nothing in this Section 7.13 shall be deemed to release any party from any
liability for any breach by such party of the terms and provisions of this
Agreement or the other Transaction Documents or to impair the right of any party
to compel specific performance by any other party of its obligations under this
Agreement or the other Transaction Documents. In the event of a termination
pursuant to this Section, the Company shall promptly notify all non-terminating
Purchasers. Upon a termination in accordance with this Section, the Company and
the terminating Purchaser(s) shall not have any further obligation or liability
(including arising from such termination) to the other, and no Purchaser will
have any liability to any other Purchaser under the Transaction Documents as a
result therefrom.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]

 



 21 

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Note and Warrant
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

  NEPHROS, INC.         By: /s/ Daron Evans     Daron Evans     President &
Chief Executive Officer

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES for purchasers FOLLOW]

 



  

   



 

  NAME OF PURCHASER:  

 

  By:     Name:     Title:  

 

  Purchase Price (Subscription Amount): $  

 

  Underlying Shares subject to Warrant:     ([200]% of the amount of Purchase
Price, rounded down to the nearest whole share)

 

  Tax ID No.(or Social Security No., if a natural person):           Address for
Notice:                           Telephone No.:           Facsimile No.:      
    Attention:  

 

[Purchaser signature page to Note and Warrant Purchase Agreement]

 



  

   



 

EXHIBITS:

 

A: Form of Note [filed separately as Exhibit 4.1 to Current Report on Form 8-K
filed on June 14, 2016]     B: Form of Warrant [filed separately as Exhibit 4.2
to Current Report on Form 8-K filed on June 14, 2016]

 

SCHEDULES:

 

Schedule 3.1(t) – Transactions with Affiliates and Employees

 



  

   



 

Schedule 3.1(q)

 

Transactions with Affiliates and Employees

 

Daron Evans, the President & CEO and a director of the Company, including trusts
for the benefit of his minor children, is purchasing Securities pursuant to this
Agreement having a total Subscription Amount of approximately $30,000.

 

In addition, Lambda Investors LLC, which holds in excess of 50% of the
outstanding Common Stock, is purchasing Notes and Warrants pursuant to this
Agreement having a total Subscription Amount equal to $300,000. Arthur Amron and
Paul Mieyal, each directors of the Company, are employed by Wexford Capital, an
affiliate of Lambda Investors LLC.

 



  

   

